Citation Nr: 1637285	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1959 to August 1963.  The Veteran also had additional service in the Air National Guard, including in the Minnesota Air National Guard (MNANG) from 1967 to 1982, and in the New Mexico Air National Guard from 1986 to 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in February 2012.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's current bilateral hearing loss is related to his service.

2.  The probative, competent evidence is against a finding that the Veteran's current tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's active duty service treatment records are on file, as are post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  The Veteran was provided with a VA examination and an opinion was obtained,       as well as an April 2016 opinion from a Veterans Health Administration (VHA) audiologist.  While it does not appear that complete treatment records from the Veteran's National Guard service were obtained or the exact dates of active duty for training (ACDUTRA) verified, the Veteran was notified that efforts taken to obtain his records were exhausted and was asked to send any records in his possession.  Accordingly, the Board finds that there has been substantial compliance with the  prior remand instructions and no further action is necessary.  See D'Aries v. Peake,  22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until   the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the     in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24) (2015).  Service connection may also be granted for injuries incurred while on inactive duty for training (INACDUTRA),  but not for disease.  Id. 

Moreover, where a veteran served continuously for 90 days or more on active duty during a period of war, or during peacetime service after December 31, 1946, and hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods for service connection do not apply to ACDUTRA unless the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Acciola v. Peake,    22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Board notes that the Veteran is not disabled as a result of disease or injury incurred in or aggravated during a period of ACDUTRA; accordingly, while these presumptions may apply with respect to his period of active duty, they may not apply with respect to any of his periods of ACDUTRA.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.38 (2015).  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison,  the service department audiometric test results prior to that date must be converted from ASA units to ISO-ANSI units.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has hearing loss and tinnitus as a result of noise exposure during service in the Air National Guard, after his four years of active duty service in the Air Force.  

With respect to a current disability, the record reflects diagnoses of bilateral hearing loss and tinnitus during the pendency of the appeal.  Accordingly, the question becomes whether such disabilities are related to the Veteran's service.  

The Board notes that the record does not reflect, and the Veteran does not allege, that he was exposed to excessive noise during his period of active duty service from August 1959 to August 1963, although he has reported some exposure to small arms fire.  His Military Occupational Specialty (MOS) for this period of service was Organizational Supply Specialist, an MOS which is not known to be associated  with excessive noise exposure.  Conversely, the record demonstrates that the Veteran served as an aircraft maintenance technician in the Air National Guard, beginning in 1967.  As the Veteran provided competent and credible testimony that his duties an in the Air National Guard required him to be near to running aircraft engines, the Board finds the Veteran was likely exposed to excessive noise.  

With respect to a nexus between the Veteran's current disabilities and this noise exposure, however, the evidence is against a finding that his current hearing loss and tinnitus are causally related to his service, whether active duty or ACDUTRA.

The Veteran's August 1959 entrance examination does not include audiometric testing results, but the Veteran did not indicate any ear trouble.  The Veteran's    July 1963 examination upon separation from active duty included an audiogram showing puretone thresholds, when converted to ISO-ANSI units, of 10, 5, 5, 5,  and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hz (specified frequencies) in the right ear, and 40, 15, 5, 15, and 10 decibels in the left ear.  The Veteran's May 1967 enlistment examination for the Air National Guard reflected converted puretone thresholds of 5, 0, 5, 10, and 0 decibels at the specified frequencies in the right    ear, and 10, 0, 0, 0, and 30 decibels in the left ear.  A November 1974 periodic examination reflected puretone thresholds of 0, 5, 0, 0, and 0 decibels at the specified frequencies in the right ear and 5, 0, 0, 30, and 30 in the left ear.  

The Veteran's service personnel records reflect that between May 1967 and May 1982 and between December 1986 and December 1987, the Veteran served between six and 56 days per year on ACDUTRA, serving on average 22.5 days per year.     In a May 1973 report of separation from the MNANG, the Veteran reported his civilian occupation as an aircraft technician with the MNANG.  Similarly, in a June 2009 statement, the Veteran explained that from 1965 to 1981 he worked as a full-time aircraft technician for the MNANG at the Duluth International Airport and, at the same time, had periods of active and inactive service with the National Guard.

The Veteran first underwent VA audiological examination in connection with his claims in September 2009.  With respect to hearing loss, the VA examiner reported that a loss was first noted in the Veteran's left ear on the November 1974 National Guard examination, and opined that hearing loss did not occur while on active duty but, rather, began during the Veteran's National Guard service.  However, the examiner did not address whether hearing loss arose during a specific period of ACDUTRA rather than from the Veteran's civilian employment as an aircraft technician.  With respect to tinnitus, the examiner noted that the Veteran reported onset about 20 years ago, and opined that tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss. 

The Veteran again underwent VA audiological examination in October 2013.  The October 2013 examiner opined that it was more likely that the Veteran's current hearing loss resulted from civilian aircraft maintenance rather than from a period of ACDUTRA, reasoning that the length of time exposed to aircraft noise as a civilian was much greater than the time exposed during active duty training.  With respect to tinnitus, the examiner noted that the Veteran reported onset about 25 years prior, and opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  The examiner further indicated that tinnitus was    a known symptom of hearing loss.

Upon review of the September 2009 and October 2013 VA opinions, the Board notes that neither examiner addressed the finding of a converted 40 decibel loss in the left ear at 500 Hertz (Hz) noted on the Veteran's July 1963 separation examination.  As a 40 decibel loss meets the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385, the Board obtained an opinion with respect to the hearing loss claim from a VHA audiologist in March 2016 in order to address this finding.  The audiologist reviewed the audiograms of record, including converted results, as well as the Veteran's history of military and civilian noise exposure.  With respect to the left   ear hearing loss present at 500 Hz upon the Veteran's separation examination from active duty in July 1963, the examiner opined that it was a mild, low frequency     loss not consistent with the type of hearing loss typically associated with noise exposure, which would usually be high frequency in nature.  The examiner noted  that low-frequency losses were more commonly temporary, associated with outer or middle ear dysfunction, or from artifact in the testing environment.  The examiner elaborated that this observation was consistent with the fact that the low-frequency loss present in July 1963 was resolved by the time of the Veteran's MNANG induction examination in May 1967.  While a new, 30 decibel loss was present in  the high frequencies of the left ear, the examiner opined that this loss was incurred between the Veteran's separation from active duty in 1963 and his enlistment in the MNANG, in other words while the Veteran was in civilian status.  The audiologist noted that, as late as 1974, there was no evidence of a hearing loss in the right ear.

In reviewing all of the evidence with respect to both ears, the VHA audiologist noted that he concurred with the VA audiologist who opined that it was more likely that the Veteran's current hearing loss resulted from his time working in civilian aircraft maintenance than from any given period of ACDUTRA because the length of time the Veteran was exposed to aircraft nose as a civilian was much greater than the time exposed during active training.  

Preliminarily, the Board notes that there is no competent evidence that the current bilateral hearing loss disability or tinnitus manifested within one year of the Veteran's period of active duty service, which ended in August 1963.  While a mild, low-frequency hearing loss was noted at one frequency upon separation, the May 2016 VHA audiologist opined that this loss was likely temporary and had totally resolved by the time of the Veteran's induction into the MNANG in 1967.  With respect to tinnitus, there is no competent evidence, nor does the Veteran allege, that it manifested within one year of his period of active duty service.  

The Board further notes that the Veteran has not alleged, and the evidence does not suggest, that he suffered a specific injury to his ears during a period of INACDUTRA such that service connection for hearing loss or tinnitus can be considered on that basis.  See 38 U.S.C.A. § 101 (24).  Nor does he allege a specific event during a particular period of ACDUTRA.  Turning to the Veteran's active duty service and    to his periods of ACDUTRA, there is no medical opinion of record in support of a finding that his bilateral hearing loss or tinnitus is related to service.  Regarding the Veteran's hearing loss claim, while the September 2009 and October 2013 opinions are to be afforded less probative weight with respect to his hearing loss claim, the Board finds the March 2016 negative opinion of the VHA audiologist to be highly probative, as it was based on review of the claims file, was consistent with the evidence of record, and provided a detailed and adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04.  With respect to tinnitus, the Board   notes that both the September 2009 and October 2013 VA examiners opined that it was a symptom of hearing loss, with the October 2013 examiner noting that tinnitus  is a known symptom of hearing loss.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his hearing loss and tinnitus.  While the Veteran is competent to state whether he has, or has had, tinnitus, the presence of a sensorineural hearing loss disability cannot be confirmed  or denied based purely on subjective complaints; rather, objective testing is required.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, hearing loss and tinnitus can have many causes, and determining their etiology requires medical expertise that the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion as to the presence of a hearing loss disability for VA purposes and the etiology of such are not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

While the Veteran has reported that he first noticed a ringing in the ears during     his time with the National Guard, there is no competent evidence to suggest that tinnitus began in a particular period of ACDUTRA, particularly given the Veteran's civilian work with the Guard.  Furthermore, upon VA examination in October 2009 the Veteran reported that his tinnitus began approximately 20 years prior and in October 2013 he reported that it began approximately 25 years prior, placing the first manifestation of tinnitus in approximately 1988 or 1989.  Additionally, the Board finds highly probative the opinions of the VA examiners that tinnitus is a known symptom of hearing loss, and is likely related to the Veteran's non-service-connected hearing loss.  

Accordingly, there is no competent medical opinion of record supporting a relationship between the Veteran's current hearing loss and tinnitus and service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus is denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against  the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


